Citation Nr: 0702025	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-44 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which granted service connection for 
schizophreniform disorder at a 30 percent disability rating 
effective January 15, 2003.  

In December 2004, the RO granted service connection for a 
right knee disability, evaluated as noncompensable.  The 
veteran submitted a timely notice of disagreement with the 
evaluation.  In March 2006, the RO raised the initial 
evaluation to 10 percent and issued a statement of the case 
on the right knee issue.  The veteran did not submit a 
substantive appeal, in April 2006 the representative 
indicated that the veteran did not wish to pursue an appeal 
as to that issue, and it has not been certified for appellate 
consideration.  The right knee issue is thus not before the 
Board.  38 C.F.R. § 20.200 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's most recent VA examination took place in June 
2003.  The veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

In December 2004, a treating physiatrist at the VA Medical 
Center (VAMC) concluded that the veteran had experienced a 
moderate exacerbation of his schizoaffective disorder 
symptoms.  In April 2005, Hilda Vega, M.D., wrote that the 
veteran had decompensated in the past year, and in August 
2006, the veteran essentially asserted that his psychiatric 
disability had worsened.

Because there is evidence of worsening since the last 
evaluation, the veteran is entitled to a new examination.

VA has a duty to notify claimants of any information and 
evidence needed to substantiate a claim, of what evidence the 
claimant is responsible for obtaining, and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
In implementing this duty, VA has undertaken to advise 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a 
psychiatric examination to evaluate all 
manifestations of the service connected 
schizoaffective disorder.  The veteran's 
VA claims folder must be made available 
to the examiner for review in connection 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

3. Then re-adjudicate the claim of 
entitlement to an initial disability 
rating in excess of 30 percent for 
schizoaffective disorder.  If any 
determination remains adverse to the 
veteran, issue a supplemental statement 
of the case before the claims folder is 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

